           Case 5:18-cv-00632-XR Document 63 Filed 09/10/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

SINA MOGHTADER,                                  §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §    Civil Action No. SA-18-CV-632-XR
                                                 §
GEO GROUP, INC., et al.,                         §
                                                 §
        Defendants.                              §


                                              ORDER

       On this date, the Court considered the status of this case. Under the current Scheduling

Order, this case is set for jury trial on October 21, 2019. However, there have been numerous

delays in this case, necessitating a new trial date and scheduling order.

       Plaintiff Sina Moghtader filed this civil rights action in June 2018 against GEO Group,

Inc. and several individual defendants, complaining of events that occurred while he was detained

without bond on federal charges at a GEO facility. Defendants GEO Group and Gordon were

served and filed answers, and a Scheduling Order was issued, setting trial on October 21, 2019.

Defendant McPherson filed a motion to dismiss for lack of proper service pursuant to Rule 4(m),

to which Plaintiff did not respond, and the Court granted the motion on November 5, 2019.

       The Court held a status conference on November 5, 2018, at which time it granted

Plaintiff’s oral motion for an additional two-month extension to effect service on Defendants

Morgan and Rodriguez. Defendant Blake filed an answer on November 19. On January 24, 2019,

the Court issued a Show Cause Order regarding the lack of proof of service on Defendants



                                                  1
           Case 5:18-cv-00632-XR Document 63 Filed 09/10/19 Page 2 of 3



Morgan and Rodriguez. Plaintiff moved for additional time for service, and Rodriguez moved to

dismiss. Defendants GEO Group and Blake also filed a motion for summary judgment.

       The Court held a telephone hearing on February 28, and granted Plaintiff’s request to

extend the service deadline as to Rodriguez (who had been served by that time) and Morgan (who

had not yet been served). Defendant “JIE” was revealed to be Edith Doty, and “JIE” was

dismissed. GEO Group and Blake agreed to dismiss their motion, subject to re-urging after

Plaintiff had been given an opportunity to conduct some discovery and amend his Complaint.

Plaintiff filed an Advisory on May 9 stating that he had deposed Plaintiff and certain individuals

and planned to amend his complaint by May 17, 2019.

       On June 20, the Court issued an order granting Rodriguez’s motion to dismiss, but also

granted Plaintiff leave to amend to attempt to state a claim for medical malpractice. Because

Plaintiff had not yet filed an amended complaint and to keep the case moving, the Court ordered

Plaintiff to file his amended complaint as to all parties. Docket no. 53.

       Plaintiff filed his Amended Complaint on August 12, 2019. Docket no. 57. The Amended

Complaint asserts claims against Geo, Gordon, Morgan, Rodriguez, Blake, and Captain Randall

(previously identified as Randolph). Consistent with the agreement to dismiss JIE, the Amended

Complaint no longer lists JIE as a defendant, but also does not attempt to add Edith Doty as a

defendant. Dr. Gordon, Geo Group, and Blake have filed answers. Docket nos. 59, 60, & 61. Dr.

Rodriguez has filed a motion to dismiss the Amended Complaint. Docket no. 62. There is no

indication that Defendant Randall and Defendant Morgan have been served.

       Given the recent filing of the Amended Complaint, the pending motion to dismiss, the

anticipation that GEO Group will again move for summary judgment, and the continued failure to


                                                  2
           Case 5:18-cv-00632-XR Document 63 Filed 09/10/19 Page 3 of 3



achieve service on Defendants Randall and Dr. Morgan, this case is not ready to proceed to trial

in October and a new Scheduling Order is required.

       Accordingly, the remaining Scheduling Order deadlines, including the pretrial conference

and trial settings, are VACATED, and the parties are ORDERED to confer and submit a proposed

Amended Scheduling Order with a trial date in February 2020 or later.

       Plaintiff is ORDERED to show cause in writing, no later than September 24, 2019, why

Dr. Morgan and Defendant Randall should not be dismissed for lack of service under Rule 4(m).

       The Clerk shall correct the misnomer of Defendant Randolph to “D.O. Captain Randall”

on the docket, and shall also reflect that Defendant J.I.E. was dismissed on February 28, 2019.

       It is so ORDERED.

       SIGNED this 10th day of September, 2019.




                                     XAVIER RODRIGUEZ
                                     UNITED STATES DISTRICT JUDGE




                                                 3
